Title: From Thomas Jefferson to Steuben, 22 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 22d. ½ aft. 5. P.M.

I inclose you two letters from Colo. Innes just received. We are in very great anxiety for him. His force we are told is very considerably reduced by desertion, and he has no Cavalry. I make no doubt you see how far it is necessary to send him reinforcements and will order them accordingly. I have no return of the numbers of Militia here. Indeed it is changing every hour by the arrival of others. Report makes them three or four hundred at this place and Manchester. The new raised Cavalry or a due portion of it might perhaps be of singular value to him. We have determined to remove our Armourers Shops to the Fork of James River immediately. Colo. Davies expects they will be at work there within ten Days and that he shall be able to procure a very considerable number of Hands there. Considering the greater Security of that place than Powhatan Court House and the little probabality from Genl. Mughlenburgs letter of removing the Armourers from Broadwater, you will perhaps think it better that our Armourers should all be employed together at the Fork under Colo. Davies’s direction than to send any part of them to Powhatan Court House.
We made a proposition to the Militia of Prince George which we had reason to believe would have effected the immediate completion of the Work at Hoods: it was that every Man of that County who would go or send an able Labourer to work there twelve days should have six weeks Credit in his tours of duty out of the County. Unfortunately the Movements of the Enemy obliged us the very next day to call every Man into the feild. Nevertheless if you think it more important, you will be pleased to permit such of them to quit the feild as choose to comply with the proposition. One caution may perhaps be necessary, that is, to order those Militia to a seperate position from that of the other Counties before the license is granted them, lest the restraining the Offer to the Militia of Prince George might produce an idea of partiality and give dissatisfaction to the rest. One County will suffice for the execution of this work, and it would be improvident to extend the Proposition to more.
I inclose you some intelligence which at this time of depression we thought it would be well to print in hand Bills, and communicate to both Armies. I send a parcel to Colo. Innes’s and trouble you with those for Genl. Mughlenburg’s.
I received a Letter from the Marquis Fayette to Day dated Baltimore  April 17. He was then coming on by forced Marches for Virginia.
I have the honor to be with great respect Sir Your most obedt. Servt.,

Th: Jefferson

